SCHWARTZ, Chief Judge.
When asked whether he had anything to say before being sentenced on a second degree murder charge of which he had been found guilty on hotly disputed evidence, the defendant-appellant said, “The only thing, everything you got is crooked.” On the asserted basis that Suggs had accused “the court of being crooked” [e.s.], the trial judge immediately held him in direct criminal contempt for this remark as evincing an “open disrespect for the court” and sentenced him to six months’ imprisonment. He appeals. We reverse with directions to discharge the appellant as to the contempt charge.1
Bearing in mind that, in determining the effect and impact of allegedly contemptuous conduct, “it is the nature and reasonable tendencies of the matter complained of that controls,” Ex parte Biggers, 85 Fla. 322, 344, 95 So. 763, 769 (1923); Ex parte Earman, 85 Fla. 297, 316, 95 So. 755, 761 (1923), we think that, fairly read, Suggs’s statement, which was made in response to a request by the court, referred not to the judge, but to the case which had been presented against him. As such, it did not serve to degrade, embarrass or hinder the court in the performance of its judicial duties and was thus simply not contemptuous. Scott v. Anderson, 405 So.2d 228, 231 (Fla. 1st DCA 1981), pet. for review denied, 415 So.2d 1359 (Fla. 1982); see Ex parte Earman, 85 Fla. at 314, 95 So. at 760; Ex parte Biggers, 85 Fla. at 343, 95 So. at 769. The trial court’s contrary interpretation of what Suggs said — which, if he said it, was certainly contemptuous — is not sustained *965by the record before us. See Krueger v. State, 351 So.2d 47 (Fla. 3d DCA 1977).
Reversed.

. Our disposition makes it unnecessary to consider the substantial claim that, in several respects, the procedural requirements of Fla.R. Crim.P. 3.830 were not adhered to.